DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 12/18/2019. 
Allowable Subject Matter
2. 	Claims 1 -6 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Park et al. (KR100653757 B1 as listed on the IDS dated 4/8/2020; English Machine Translation incorporated herewith).

Summary of Claim 1:
A sweat-absorptive quick-drying composition including a water repellent for fibers, the sweat-absorptive quick- 5drying composition comprising:

water-repellent microcapsules and 

wasabi antibacterial microcapsules respectively obtained by performing micro- encapsulation of the water repellent for fibers and wasabi oil.

 
	Park et al. teach a sweat absorption and quick drying water-repellent layer wherein the water-repellent layer comprises a water-repellent composition wherein the water-repellent composition comprises 8-12 wt% water repellent and wherein the fabric is made up of fibers (claims 1 and 5).
	Park et al. do not teach or fairly suggest the claimed sweat-absorptive quick-drying composition, wherein the composition comprises, in particular, the claimed water-repellent microcapsules and Park et al. are further silent on wasabi antibacterial microcapsules obtained by performing microencapsulation of the water repellent for fibers and wasabi oil. Applicant demonstrated that the claimed composition comprising wasabi antibacterial microcapsules combined with water-repellent microcapsules results in an unexpected improvement to water repellency, antibacterial activity and deodorizing ability.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763